DETAILED ACTION
Claims 16-30 are currently pending. Claims 16-30 are maintained in rejection despite Applicant’s amendments and arguments filed 01/31/2022. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima (US 2016/0046307) in view of Ishida et al. (US 5,434,490)
Referring to Claim 16: Miyajima teaches a method for transmitting messages to a receiver, which comprises the steps of: 
forming each of the messages (s11, s12) to contain a current item of information (status of station 3B) and information sent as current information in an immediately preceding message (status of station 3A) being previously transmitted and to be transmitted once again (Para. [0101]) (Fig. 8); and 
transmitting the messages (Para. [0101]) (Fig. 8).
	Miyajima does not teach “obtaining, on the receiver side, information that has initially not been transmitted correctly or has not been able to be received or at least not received completely, from subsequently received messages.” However, Ishida teaches an article transport system, configured to obtain, on the receiver side (B), information that has initially not been transmitted correctly or has not been able to be received or at least not received completely, from subsequently received messages (Col. 8, lines 34-39) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to retransmit data so that a previously failed transmission may be successfully received from a subsequent message, as taught by Ishida, in order to ensure messages are correctly transmitted and received via a properly functioning communication path.

Referring to Claim 17: Miyajima teaches a method, which further comprises transmitting the messages between components (2, 3, 4, 50) of a railway system (1) (Figs. 2 and 3).

Referring to Claim 18: Miyajima teaches a method, wherein the railway system has trackside components (51) and an interlocking (3) controlling the trackside components (Para. [0057]).

Referring to Claim 29: Miyajima teaches a railway component for a railway system, wherein the railway component (2, 3, 4, 50) is embodied such that the railway component can send out messages from a sender to a receiver wherein, in each message sent out, the railway component transfers a current item of information (status of station 3B) in each case and at least information sent out as current information in an immediately preceding message (status of station 3A) once again in each case (Para. [0101]) (Fig. 8).
	Miyajima does not teach “obtaining, on the receiver side, information that has initially not been transmitted correctly or has not been able to be received or at least not received completely, from subsequently received messages.” However, Ishida teaches an article transport system, configured to obtain, on the receiver side (B), information that has initially not been transmitted correctly or has not been able to be received or at least not received completely, from subsequently received messages (Col. 8, lines 34-39) (Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to retransmit data so that a previously failed transmission may be successfully received from a subsequent message, as taught by Ishida, in order to ensure messages are correctly transmitted and received via a properly functioning communication path.

Referring to Claim 30: Miyajima teaches a railway component, wherein the railway component (2, 3, 4, 50) is an interlocking (3), trackside component (51) or a rail vehicle (2) (Fig. 3).

Claims 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Miyajima in view of Ishida and Spitza (US 4,456,997).
Referring to Claim 19: Miyajima does not specifically teach that each message from the trackside component to the interlocking includes a current status or readiness item of information as well as the previous status or readiness item of information. However, Spitza teaches a facility for fail-safe data transmission between trackside equipment of a guideway and vehicles moving therealong, wherein a redundant word characteristic is formed for each data message to form a check word for the previously transmitted data (Col. 3, lines 34-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to include data from the previous message in the current message, as taught by Spitza, in order to detect errors in data transmission and ensure fail-safe data transmission of vital messages in railway components.

Referring to Claim 20: Miyajima does not specifically teach that each message from the interlocking to the trackside component includes a current command or readiness item of information as well as the previous command or readiness item of information. However, Spitza teaches a facility for fail-safe data transmission between trackside equipment of a guideway and vehicles moving therealong, wherein a redundant word characteristic is formed for each data message to form a check word for the previously transmitted data (Col. 3, lines 34-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to include data from the previous message in the current message, as taught by Spitza, in order to detect errors in data transmission and ensure fail-safe data transmission of vital messages in railway components.

Referring to Claim 21: Miyajima further teaches a method, wherein the railway system has at least two interlockings (3A, 3B). Miyajima does not specifically teach that the messages are transferred between the interlockings. However, Miyajima teaches that in conventional signaling systems “[t]he control center contains an operation control device 230, an ATP ground device 232, a station control device 234 and an interlocking device 236. The respective devices are mutually connected by an exclusive-use LAN (Local Area Network) 238 to be bi-directionally communicable.” (Para. [0003]) (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to transfer messages between the interlockings over a bi-directionally communicable network, as taught by conventional signaling systems, in order to enhance communication between the railway components and increase safety.

Referring to Claim 22: Miyajima does not specifically teach that each message from the trackside component to the interlocking includes a current status or readiness item of information as well as the previous status or readiness item of information. However, Spitza teaches a facility for fail-safe data transmission between trackside equipment of a guideway and vehicles moving therealong, wherein a redundant word characteristic is formed for each data message to form a check word for the previously transmitted data (Col. 3, lines 34-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to include data from the previous message in the current message, as taught by Spitza, in order to detect errors in data transmission and ensure fail-safe data transmission of vital messages in railway components.

Referring to Claim 23: Miyajima further teaches a method, wherein: 
at least one rail vehicle (2) is traveling on a section of track of the railway system (Fig. 7); and 
the messages (P2, P3) are transmitted between the rail vehicle and the interlocking (Para. [0108]).

Referring to Claim 24: Miyajima does not specifically teach that each message from the vehicle to the interlocking includes a current vehicle information or readiness item of information as well as the previous vehicle information or readiness item of information. However, Spitza teaches a facility for fail-safe data transmission between trackside equipment of a guideway and vehicles moving therealong, wherein a redundant word characteristic is formed for each data message to form a check word for the previously transmitted data (Col. 3, lines 34-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to include data from the previous message in the current message, as taught by Spitza, in order to detect errors in data transmission and ensure fail-safe data transmission of vital messages in railway components.

Referring to Claim 25: Miyajima does not specifically teach that each message from the interlocking to the rail vehicle includes a current command or readiness item of information as well as the previous command or readiness item of information. However, Spitza teaches a facility for fail-safe data transmission between trackside equipment of a guideway and vehicles moving therealong, wherein a redundant word characteristic is formed for each data message to form a check word for the previously transmitted data (Col. 3, lines 34-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to include data from the previous message in the current message, as taught by Spitza, in order to detect errors in data transmission and ensure fail-safe data transmission of vital messages in railway components.

Referring to Claim 26: Miyajima further teaches a method, wherein: 
at least two rail vehicles (2A, 2B) are traveling on a section of track of the railway system (Fig. 7); and 
the messages (P1) are transmitted between the rail vehicles (Para. [0107]).

Referring to Claim 27: Miyajima does not specifically teach that each message from the rail vehicle to another rail vehicle includes a current vehicle information or readiness item of information as well as the previous vehicle information or readiness item of information. However, Spitza teaches a facility for fail-safe data transmission between trackside equipment of a guideway and vehicles moving therealong, wherein a redundant word characteristic is formed for each data message to form a check word for the previously transmitted data (Col. 3, lines 34-57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to include data from the previous message in the current message, as taught by Spitza, in order to detect errors in data transmission and ensure fail-safe data transmission of vital messages in railway components.

Referring to Claim 28: Miyajima does not specifically teach that each of the messages further contains at least one further item of information that had been sent in a further preceding message as current information. However, Miyajima teaches that in conventional signaling systems platform screen door statuses and commands can also be transmitted through the communication network.(Para. [0009]) (Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Miyajima to transfer other types of messages, such as station door statuses and commands, between the interlockings over a bi-directionally communicable network, as taught by conventional signaling systems, in order to enhance communication between the railway components and increase safety.

Response to Arguments
Applicant argues that Miyajima fails to teach the amended limitations of claims 16 and 29, i.e., receiving information that was incorrectly transmitted on subsequent messages. The Examiner agrees and has withdrawn the previous rejection in favor of the rejection above additionally citing Ishida. 
Applicant argues that Miyajima’s messages are of the same kind but do not contain the same content and replacing information from one packet with information from subsequent packets would mean mixing up information related to different stations. The Examiner responds that the claim language does not require sending identical messages or packets and that the claims require sending a current item of information and information sent as a current information in an immediately preceding message being previously transmitted. Miyajima satisfies this claim language as outlined in the rejection. The Examiner further notes that information may be supplemented or augmented during transmission, as in Miyajima, and that heading information is often used to augment messages during routing (see Ishida, Figs. 5-9), thus messages may not be identical but contain much of the same content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hilleary (US 2006/0015224 A1) teaches systems and methods for delivery of railroad crossing and wayside equipment operational data, wherein “[f]or purposes of redundancy, data server 12 causes each file or file fragment to be delivered to a passing DDD 30 more than one time, improving the chances of successful file reconstruction and providing additional means of error detection.” (Para. [0015]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617